Citation Nr: 0943210	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-32 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive 
equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1976 to 
September 1980 and from January 1981 to June 1999 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The record reflects that the Veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.


FINDING OF FACT

The competent medical evidence of record does not show that 
the Veteran's service-connected disabilities caused loss or 
permanent loss of use of one or both feet; loss or permanent 
loss of use of one or both hands; permanent impairment of 
vision of both eyes to the required specified degree; or 
ankylosis of one or both knees or of one or both hips.


CONCLUSION OF LAW

The Veteran does not meet the criteria for a certificate for 
VA financial assistance for the purchase of an automobile 
with adaptive equipment or for the purchase of adaptive 
equipment alone. 38 U.S.C.A. §§ 3901, 3902, 5107(a) (West 
2002); 38 C.F.R. §§ 3.159, 3.350, 3.808, 4.63 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The VCAA notice requirements, however, may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in January 2007 
in which the RO advised the appellant of the evidence needed 
to substantiate his claim.  The appellant was also advised of 
his and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  

Although the Veteran's claim was not readjudicated following 
the issuance of the January 2007 notice letter, the record 
reflects that the appellant had ample time to submit argument 
in support of his claim.  The Veteran submitted a response to 
the January 2007 notice later that month informing VA that he 
had no other information to give to VA to substantiate his 
claim and requesting that his claim be decided as soon as 
possible.  In May 2009, the Veteran submitted additional 
evidence in support of his claim and indicated he had more 
evidence to submit.  However, no such evidence was submitted.  
Thus, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issue on appeal has been obtained and associated with the 
claims folder.  In this regard, the Board has considered 
obtaining a clarifying medical opinion or examination; 
however, as will be discussed in greater detail below, the 
Board finds that there is substantial evidence already of 
record so as to allow the Board to render an informed 
decision on the claim.

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Analysis

A certification of eligibility for financial assistance in 
the purchase of an automobile or other conveyance and 
necessary adaptive equipment will be made where the veteran's 
service-connected disabilities result in one of the 
following: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes, 
with central visual acuity of 20/200 or less in the better 
eye, with corrective glasses.  For entitlement to assistance 
in the purchase of adaptive equipment only, the veteran must 
have, as the result of a service-connected disease or injury, 
ankylosis of one or both knees or one or both hips.  38 
U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2009).

An 'eligible person' is one who, because of injury or disease 
incurred or aggravated during active military service, is 
entitled to receive VA compensation for loss, or permanent 
loss of use, of a hand or foot, or for permanent impairment 
of vision of both eyes, with central visual acuity of 20/200 
or less in the better eye, or central visual acuity of more 
than 20/200 if there is a field defect in the better eye, or 
for ankylosis of a knee or a hip.  38 U.S.C.A. § 3901; 38 
C.F.R. §§ 3.808, 17.156. 

The Veteran claims entitlement to financial assistance for 
the purchase of other adaptive equipment for his automobile.  
February 2003 driver rehabilitation program recommendations 
reflect it was suggested that the Veteran get a left mount, 
right angle hand control and a spinner knob for his 
automobile as an accommodation for his peripheral neuropathy.  
A May 2005 adaptive driving evaluation notes that the 
Veteran's goal was to receive hand controls to continue safe, 
independent driving due to a primary diagnosis of peripheral 
neuropathy in both lower extremities.   

The Veteran is currently in receipt of a 50 percent 
disability rating for service-connected depression and 
anxiety.  He has been assigned 10 percent ratings for right 
shoulder impingement syndrome status post arthroscopy and 
decompression; chondromalacia of the left knee; 
chondromalacia of the right knee; residuals of a cervical 
spine injury; mild degenerative changes of the lumbar spine; 
tinnitus; and gastritis/gastrointestinal complaints.  He has 
0 percent disability rating for residuals of a right wrist 
fracture and bilateral hearing loss.

First, the Board notes that the Veteran has not claimed 
entitlement to benefits on the basis of visual impairment, 
nor has he claimed loss or permanent loss of use of one or 
both hands.  Rather, the Veteran essentially claims that 
disabilities of his lower extremities necessitated the 
installation of hand controls on his automobile.

The Board finds, however that entitlement to the benefit 
sought cannot be granted, both because the Veteran has not 
been service-connected for the disability that resulted in 
his requiring hand controls for his automobile and because 
his service-connected disabilities do not result in loss or 
permanent loss of use of one or both feet.

First, the Board notes that the February 2003 driver 
rehabilitation program from the Drake Center expressly cites 
peripheral neuropathy and the June 2005 occupational therapy 
training report from the University of Kentucky expressly 
lists "Peripheral neuropathy resulting in lower extremity 
weakness" as the pertinent disability affecting the 
Veteran's ability to operate his automobile.  The Board 
notes, however, that service connection for leg pain, 
numbness, and tingling was denied in February 2002.  While 
one of the February 2003 records also indicates "severe 
vertigo," the Board observes that service connection was 
denied for syncopal episodes in November 2002.  In short, 
even though the evidence from the Drake Center and the 
University of Kentucky demonstrate that the Veteran requires 
adaptive devices in order to drive, the disabilities that 
they cite as forming the basis for the required modifications 
are not service-connected.  Thus, entitlement to adaptive 
equipment cannot be established based on the Veteran's 
peripheral neuropathy and vertigo.

The Board has also considered whether any of the Veteran's 
pertinent service-connected disabilities have independently 
result in loss or permanent loss of use of one or both feet.  

The term 'loss of use' of a hand or foot is defined at 38 
C.F.R. §§ 3.350(a)(2) and 4.63 (2009) as that condition where 
no effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with the use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc, in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 of what is 
deemed as constituting loss of use of a foot include 
extremely unfavorable ankylosis of the knee, complete 
ankylosis of two major joints of an extremity, shortening of 
the lower extremity of 3 1/2 inches or more, and complete 
paralysis of the popliteal nerve with foot drop.

As noted above, the Veteran is in receipt of 10 percent 
disability ratings for  
chondromalacia of the left knee and chondromalacia of the 
right knee.  These ratings were assigned based on the 
findings of a March 2000 VA examination, which noted no 
increased warmth, erythema, or effusion of either knee.  
Range of motion of the right knee was within normal limits of 
140 degrees flexion to 180 degrees extension bilaterally.  
This examination report also noted that the Veteran had 
normal range of motion at the hips and ankles.  

There are no later medical findings of record suggesting loss 
of use of either foot due to chondromalacia.  The May 2005 
University of Kentucky evaluation notes that the Veteran's 
hips, knees, and ankles are not functional for driving.  
There is, however, no indication that these findings are due 
to the Veteran's chondromalacia, as chondromalacia is not 
ultimately listed with peripheral neuropathy in both lower 
extremities as a pertinent diagnosis.  Therefore, the Board 
finds that the competent medical evidence of record does not 
establish that either of the Veteran's knees is unfavorably 
ankylosed or that he has otherwise lost the use of one or 
both of his feet due to his service-connected chondromalacia.

In short, the Veteran is not service connected for the 
peripheral neuropathy of the lower extremities that is the 
cited reason for his requiring adaptive equipment on his 
automobile.  While the record shows the Veteran has service 
connected chondromalacia of the right and left knees and the 
record shows his complaints and treatment for these 
disabilities, the record is negative for medical evidence 
suggesting that the adverse symptomatology caused by any of 
these service-connected disabilities equates to no effective 
function remaining in either foot other than that which would 
be equally well served by an amputation stump with use of a 
suitable prosthesis.  See 38 C.F.R. §§ 3.350(a)(2), 4.63, 
4.71a.

As to the Veteran's own statements describing the severity of 
his symptoms, the Board recognizes that there are instances 
in which lay testimony can serve to establish a claim.  See 
Davison v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). However, 
while the Veteran may be competent to describe symptoms in 
his lower extremities and functional impairments resulting 
from those symptoms, he is not competent to provide opinions 
on complex medical matters, such as determining the etiology 
of his peripheral neuropathy.  See Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 
1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As noted above, the neurological manifestations 
described by the Veteran have been consistently attributed by 
his treating health care providers to peripheral neuropathy, 
and no health care specialist has ever linked such disability 
or symptoms to his service-connected chondromalacia or to any 
service-connected disability.  The Board finds the 
conclusions and clinical findings of his health care 
providers to be more persuasive than the Veteran's own lay 
assertions.

Therefore, the Board finds that entitlement to an automobile 
and adaptive equipment or adaptive equipment only must be 
denied based on these theories of entitlement.  38 U.S.C.A. § 
3901; 38 C.F.R. §§ 3.808, 17.156.

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
Veteran's claims, the doctrine is not for application.  See 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to automobile and adaptive equipment or adaptive 
equipment only is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


